Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 1 of 31 PAGEID #: 2218




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  URSULA MCGLONE, et al.                  )     Civil Action No. 2:19-cv-02196-ALM-EPD
                                          )
                 Plaintiffs,              )     Chief Judge Algenon L. Marbley
                                          )
         v.                               )     Chief Magistrate Judge
                                          )     Elizabeth A. Preston Deavers
  CENTRUS ENERGY CORP., et al.            )
                                          )
                 Defendants.              )


       DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FOURTH AMENDED
                              COMPLAINT


        Under Fed. R. Civ. P. 12(b)(6), Defendants Centrus Energy Corp., United States

 Enrichment Corporation, Uranium Disposition Services, LLC, BWXT Conversion Services,

 LLC, Mid-America Conversion Services, LLC, Bechtel Jacobs Company, LLC, LATA/Parallax

 Portsmouth, LLC, and Fluor-BWXT Portsmouth, LLC ( “Defendants”) move to dismiss the

 Fourth Amended Complaint of Plaintiffs Ursula McGlone, Jason McGlone, L.M., G.M., B.M.,

 E.M., M.M., Adam Rider, Brittani Rider, M.R., C.R., L.R., L.R., Joshua Ross, Rachel Ross, J.R.,

 N.R., Adam Ross, Patsy Brownfield, Mickey Tackett, and Heather Tackett (“Plaintiffs”) for

 failure to state a claim upon which relief can be granted. Under S.D. Ohio Civ. R. 7.1(b)(2),

 Defendants request oral argument because this action is of importance to the public in that it

 pertains to the local community and ongoing activities on behalf of the United States

 Government. A memorandum in support is attached.




                                                  1
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 2 of 31 PAGEID #: 2219




                                      Respectfully submitted,

                                      /s/ Richard D. Schuster
                                      Richard D. Schuster (0022813)
                                              Trial Attorney
                                      Vorys, Sater, Seymour and Pease, LLP
                                      52 East Gay Street
                                      Columbus, Ohio 43215
                                      (614) 464-5475 (phone)
                                      (614) 464-5475 (fax)
                                      rdschuster@vorys.com

                                      Jacob D. Mahle (0080797)
                                      Jessica K. Baverman (0083951)
                                      Wesley R. Abrams (0095746)
                                      Vorys, Sater, Seymour and Pease, LLP
                                      301 East Fourth Street
                                      Suite 3500, Great American Tower
                                      Cincinnati, OH 45202
                                      (513) 723-8589 (phone)
                                      (513) 852-7844 (fax)
                                      jdmahle@vorys.com
                                      jkbaverman@vorys.com

                                      Counsel for Defendants




                                         2
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 3 of 31 PAGEID #: 2220




                                              Table of Contents / Authorities

                                                                                                                                       Page

 I.     Preliminary Statement ..........................................................................................................1

 II.    Background ..........................................................................................................................3

 III.   Argument .............................................................................................................................5

        A.         The Court should dismiss Plaintiffs’ PAA claims ...................................................5

                   1.         Plaintiffs fail to allege the elements of a PAA claim ...................................5

         As the Court has held, “[t]o prevail on a claim under the Price-Anderson Act, Plaintiffs
 must establish four elements: (1) Defendants released radiation into the environment in excess of
 federal regulatory limits; (2) Plaintiffs were exposed to this radiation; (3) Plaintiffs have injuries;
 and (4) radiation was the cause of those injuries.” Plaintiffs plausibly allege neither of these
 required elements.

 McGlone v. Centrus Energy Corp. (“McGlone I”), No. 2:19-cv-02196, 2020 U.S. Dist. LEXIS
 135784, at *8-15 (S.D. Ohio July 31, 2020)

 Lokos v. Detroit Edison, 67 F. Supp. 2d 740, 743 (E.D. Mich. 1999)

                              a.         Neither Plaintiffs nor their properties were exposed to
                                         radiation in excess of the governing federal limit ............................6

                                         1)          Plaintiffs’ hypothetical dose calculations do not
                                                     save their PAA claims ..........................................................8

                                         2)          EPA standards do not apply in PAA cases ........................12

                                         3)          Publicly-available government environmental
                                                     reports refute Plaintiffs’ PAA claims regardless ...............15

         The NRC’s 0.1 rem (100 millirem) per year limit, found in 10 C.F.R. § 20.1301(a), sets
 the standard of care for Plaintiffs’ PAA claims. No Plaintiff plausibly alleges that they or their
 properties have received a total effective dose of radiation in excess of 0.1 rem (100 millirem) in
 a year as a result of any Defendants’ operations at PORTS. Plaintiffs rely primarily on
 conclusory allegations that the Court previously rejected. Although Plaintiffs attempt to support
 their PAA claims with hypothetical dose calculations, the calculations are facially flawed and, in
 any event, confirm that Plaintiffs cannot meet the governing NRC standard and state a PAA
 claim. Plaintiffs also argue that EPA standards govern their PAA claims, but this Court, the
 Sixth Circuit, and other courts to consider the issue have held that the NRC standard—not EPA
 standards—apply. Finally, and regardless of the governing standard, publicly-available



                                                                     i
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 4 of 31 PAGEID #: 2221




 documents (which the Court can consider at this stage) confirm that no regulatory dose limits
 have been exceeded at PORTS, and that Plaintiffs’ have no PAA claims.
 Basset v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008)

 TNS, Inc. v. NLRB, 296 F.3d 384, 398 (6th Cir. 2002)

 McGlone v. Centrus Energy Corp. (“McGlone I”), No. 2:19-cv-02196, 2020 U.S. Dist. LEXIS
 135784, at *8-15 (S.D. Ohio July 31, 2020)

 10 C.F.R. § 20.1301(a)

                        b.         Plaintiffs fail to allege that they have suffered injuries
                                   compensable under the PAA. .........................................................17

         Even if Plaintiffs’ exposure allegations were not legally insufficient, Plaintiffs’ PAA
 claims still fail because no plaintiff plausibly alleges a compensable injury under the PAA as a
 result of any excess radiation exposure. The PAA provides the exclusive list of compensable
 injuries: “bodily injury, sickness, disease, or death, or loss of or damage to property, or loss of
 use of property . . . .” No Plaintiff plausibly alleges a bodily injury—only an increased risk of
 bodily injury, which is insufficient. And no Plaintiff alleges property damage tied to radiation
 exposure in excess of the governing regulatory limit. Indeed, many Plaintiffs are minor children
 who own no property and thus cannot plausibly allege property damage.

 Ranier v. Union Carbide Corp., 402 F.3d 608, 618-19 (6th Cir. 2005)

 Bouchard v. Am. Home Prods. Corp., 213 F. Supp. 2d 802, 807 (N.D. Ohio 2002)

 Windsor Realty & Mgmt. v. Ne. Ohio Reg’l Sewer Dist., 8th Dist. Cuyahoga No. 107597, 2019-
 Ohio-3096, ¶ 14

 Snell v. Katafias, No. 17440, 1999 Ohio App. LEXIS 997, at *7-8 (2d Dist. Mar. 19, 1999)

 42 U.S.C. § 2014(q)

                2.      Plaintiffs’ PAA claims are facially time barred as to several
                        Defendants .................................................................................................19

                        a.         Plaintiffs have alleged no facts to justify tolling the statute
                                   of limitations ..................................................................................21

                        b.         No other exception to the statute of limitations applies .................22

        Plaintiffs’ PAA claims are also facially untimely and barred under R.C. 2305.09’s
 applicable four-year statute of limitations. Plaintiffs’ own allegations establish that multiple
 Defendants, including Bechtel Jacobs Company, LLC (“Bechtel Jacobs”), Uranium Disposition
 Services (“UDS”), and LATA/Parallax Portsmouth, LLC (“LATA/Parallax”) have been absent

                                                             ii
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 5 of 31 PAGEID #: 2222




 from PORTS since 2010 or earlier, placing Plaintiffs’ claims (filed in 2019) well outside the
 limitations period. Plaintiffs have not met their burden to plead why the applicable statutory
 limitations period should be tolled or to establish any other exception to the statute of
 limitations—nor can they.

 Campbell v. Grand Trunk W. R.R. Co., 238 F.3d 772, 775 (6th Cir. 2001)

 Day v. NLO, Inc., 3 F.3d 153, 154 n.1 (6th Cir. 1993)

 Hoover v. Langston Equip. Assoc., Inc., 958 F.2d 742, 744 (6th Cir. 1992)

 Sexton v. City of Mason, 117 Ohio St. 3d 275, 282, 2008-Ohio-858, 883 N.E.2d 1013

 Kramer v. Angel’s Path, LLC, 174 Ohio App. 3d 359, 2007-Ohio-7099, 882 N.E.2d 46 (6th
 Dist.)

 R.C. 2305.09

        B.         The Court should dismiss Plaintiffs’ state-law claims in part ...............................24

                   1.         The minors have no viable state-law claims ..............................................24

                   2.         Plaintiffs’ state-law claims are facially time barred as to certain
                              Defendants .................................................................................................25

         The Court should also dismiss Plaintiffs’ state-law tort claims in part. Like Plaintiffs’
 PAA claims, Plaintiffs’ state-law claims hinge on alleged property damage. Again, many
 Plaintiffs are minor children who own no property and thus cannot plausibly allege property
 damage. Finally, Plaintiffs’ state-law claims against Bechtel Jacobs, UDS, and LATA/Parallax
 are untimely under R.C. 2309.05 for the same reasons that their PAA claims are untimely.

 Clay v. Sotheby’s Chi., Inc., 257 F. Supp. 2d 973, 982 (S.D. Ohio 2003)

 Lame v. E.G. Sys. Inc., 8th Dist. Cuyahoga No. 101566, 2015-Ohio-686, ¶ 22

 Gevelaar v. Millennium Inorganic Chems., 11th Dist. Ashtabula No. 2012-A-0013, 2013-Ohio-
 435, ¶ 31

 R.C. 2309.05

 IV.    Conclusion .........................................................................................................................26




                                                                   iii
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 6 of 31 PAGEID #: 2223




                                    Memorandum in Support

 I.     Preliminary Statement

        Plaintiffs’ Fourth Amended Complaint (“4thAC”) fails to cure the deficiencies of the

 earlier complaint that the Court dismissed. The centerpiece of Plaintiffs’ 4thAC remains a public

 liability action under the Price-Anderson Act (“PAA”). Plaintiffs—most of whom are minor

 children and own no property—allege that radiation released from a U.S. Department of Energy

 (“DOE”) site in Piketon, Ohio (commonly called “PORTS”) has damaged their properties. As

 the Court held in granting Defendants’ earlier motion to dismiss, to state a PAA claim, each

 Plaintiff must plausibly allege that (1) each Defendant exposed them to radiation in excess of

 permissible numerical dose limits set by the Nuclear Regulatory Commission (“NRC”) in 10

 C.F.R. § 20.1301(a); and (2) such overexposure caused each Plaintiff to suffer a compensable

 injury under the PAA. Because no Plaintiff plausibly alleges these elements, the Court should

 dismiss Plaintiffs’ PAA claims.

        No Plaintiff plausibly alleges that any Defendant exposed them to radiation in excess of

 the NRC’s 0.1 rem (100 mrem)/year dose limit. To avoid this deficiency, Plaintiffs ask the Court

 to change the NRC standard that it found applicable to their PAA claims and apply a U.S. EPA

 standard referenced in 10 C.F.R. § 20.1301(d). There is no basis for the Court to change its prior

 decision. In fact, the only case to address the EPA standard in a PAA case refused to apply it,

 which matches Sixth Circuit case law unanimously holding that the NRC standard applies.

 Beyond relying on an incorrect standard, Plaintiffs forward hypothetical (and incorrect) radiation

 dose calculations that do not plausibly establish that any Defendant exposed any Plaintiff to 0.1

 rem (100 mrem) of radiation in a year. In fact, Plaintiffs’ hypothetical dose calculations confirm

 that there is no actual Plaintiff who received a dose even close to the governing NRC standard.



                                                 1
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 7 of 31 PAGEID #: 2224




        Furthermore, no Plaintiff alleges an injury compensable under the PAA, which is

 independently fatal to Plaintiffs’ PAA claims. Only bodily injuries and property damage are

 actionable injuries—allegations of annoyance, inconvenience, emotional distress, and increased

 risk of bodily harm are not compensable under the PAA. Plaintiffs here allege no actual bodily

 injury, instead focusing on allegations of a general increased risk of harm. Plaintiffs also fail to

 allege any cognizable property damage. Indeed, most of Plaintiffs are minor children who do not

 own the properties at issue and cannot plausibly assert a PAA claim for property damage.

 Plaintiffs’ failure to adequately plead the elements of their PAA claims requires dismissal.

        Moreover, as to several Defendants, Plaintiffs’ PAA claims are facially untimely and

 barred under the applicable four-year statute of limitations. Plaintiffs’ own allegations establish

 that multiple Defendants, including Bechtel Jacobs Company, LLC (“Bechtel Jacobs”), Uranium

 Disposition Services (“UDS”), and LATA/Parallax Portsmouth, LLC (“LATA/Parallax”) have

 been absent from PORTS since 2010 or earlier, placing Plaintiffs’ claims (filed in 2019) well

 outside the limitations period. Plaintiffs have not met their burden to plead why the limitations

 period should be tolled or to establish any other exception to the statute of limitations—nor can

 they. The Court should dismiss Plaintiffs’ PAA claims against these Defendants irrespective of

 Plaintiffs’ failure to plead the elements of their PAA claims.

        Plaintiffs’ state-law claims about non-radioactive materials (Counts 2(A)-2(D)) suffer

 from similar problems. Again, Plaintiffs’ allege damage to real property. But Plaintiffs who are

 minor children have no basis to assert state-law tort claims about property that they do not own.

 And Plaintiffs’ state-law claims against Bechtel Jacobs, UDS, and LATA/Parallax are untimely

 for the same reasons that their PAA claims are untimely.




                                                   2
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 8 of 31 PAGEID #: 2225




 II.     Background

         DOE owns a 3,777-acre site in Pike County, Ohio. PORTS, one of the three formerly-

 operated gaseous diffusion plants in the United States, is located there. 4thAC, Doc. 142 ¶¶ 2,

 32. Uranium was enriched at PORTS until 2001. Id. ¶ 34. Environmental remediation began at

 PORTS in 1989 and continues today under a Consent Decree entered by this Court, various other

 federal and state administrative orders, and the supervision of Ohio EPA. Id. ¶¶ 42-46.

         PORTS is now being decontaminated and decommissioned. Id. ¶¶ 32-46. Each of the

 Defendants was, at some point from 19981 to present, responsible for at least one of these

 activities at PORTS: uranium enrichment operations, depleted uranium hexafluoride conversion,

 or environmental remediation. Id. And each of the Defendants’ operated or operate at PORTS

 under the federal government’s authority. See 42 U.S.C. § 2210(a); 42 U.S.C. § 2297h-5(f); 42

 U.S.C. § 2210(d)(1)(A); see also Docs. 58-1-58-8.

         Nearly two years ago, Plaintiffs filed this putative class-action lawsuit against

 Defendants, asserting state-law claims based on the alleged release of radioactive materials from

 PORTS. See generally Compl., Doc. 1. Defendants moved to dismiss because the PAA

 preempted Plaintiffs’ state-law claims. Doc. 58. In response, Plaintiffs amended their complaint

 twice and asserted a PAA claim along with state-law tort claims based on radioactive and non-

 radioactive materials. First Am. Compl., Doc. 64; Second Am. Compl., Doc. 78.

         Defendants moved to dismiss Plaintiffs’ second amended complaint for failure to state a

 claim. The Court granted Defendants’ motion in part. Among other things, the Court held that

 Plaintiffs failed “to state a cognizable claim against Defendants under the” PAA because they did

 not “allege that they or their properties were exposed to radiation levels in excess of” the NRC’s


 1 Defendant United States Enrichment Corporation did not exist until the privatization of a government corporation
 was completed in 1998 pursuant to the USEC Privatization Act, 42 U.S.C. § 2297h-10.

                                                          3
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 9 of 31 PAGEID #: 2226




 0.1 rem (100 mrem)/year limit in 10 C.F.R. § 20.1301. McGlone v. Centrus Energy Corp.

 (“McGlone I”), No. 2:19-cv-02196, 2020 U.S. Dist. LEXIS 135784, at *8-15 (S.D. Ohio July 31,

 2020). As a result, the Court dismissed Plaintiffs’ PAA claims with prejudice. Id. at *49.

        After the Court dismissed their PAA claims, Plaintiffs moved for leave to amend their

 complaint a third time. Mot. Leave Am., Doc. 119. Defendants opposed Plaintiffs’ motion

 because the proposed amendment was futile. Opp. Mot. Leave Am., Doc. 125. After their

 motion for leave was fully briefed, Plaintiffs withdrew the motion and moved for leave to amend

 their complaint a fourth time. Docs. 139, 140. The Court granted Plaintiffs leave to file their

 4thAC without weighing in on the plausibility of Plaintiffs’ claims. Doc. 141.

        In their 4thAC, Plaintiffs (12 of whom are minors) allege that they live two or three miles

 from PORTS, and that their properties have been impacted by or are “within the zone of impact”

 of “radioactive and toxic materials” allegedly emitted from PORTS. 4thAC, Doc. 142 ¶¶ 1, 11-

 18. Plaintiffs assert PAA claims based on the alleged release of radioactive materials and state-

 law claims for negligence, trespass, nuisance, ultra-hazardous activity/absolute liability/strict

 liability based on the alleged release of non-radioactive materials. Id. ¶¶ 111-211. They seek to

 recover for “loss of use and enjoyment of property, diminution of property value, annoyance,

 inconvenience, emotional distress, punitive and property damage, including remediation, along

 with such injunctive relief and declaratory relief as necessary to protect human health and the

 environment.” Id. ¶ 11. And, as putative class representatives, Plaintiffs seek to represent (1)

 “[a]ll property owners within a 5-mile radius of the Portsmouth Site or other geographic

 designation as supported by future scientific evidence”; (2) “[a]ll residents and former residents

 with more than one year of residence within a 5-mile radius of the Portsmouth Site or other

 geographic designation as supported by future scientific evidence”; (3) “[a]ll former students at



                                                   4
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 10 of 31 PAGEID #: 2227




 Zahn’s Corner Middle School from 1993 to its closure as well as their parents”; and (4) “[a]ll

 property owners with property within 500 yards of the Scioto River downstream of a point 500

 yards upstream of Piketon until its confluence with the Ohio River at Portsmouth.” Id. ¶ 93.

 III.    Argument

         To survive a motion to dismiss, “[a] complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (cleaned up). Plaintiffs must make “a ‘showing,’ rather than a blanket

 assertion, of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, n.3 (2007).

 They may not rely on “conclusory allegations or legal conclusions masquerading as factual

 allegations.” Eidson v. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007) (citations

 omitted). Nor may they rely on “an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Iqbal, 556 U.S. at 678.

         A.      The Court should dismiss Plaintiffs’ PAA claims.

                 1.      Plaintiffs fail to allege the elements of a PAA claim.

         As the Court held in McGlone I, “[t]o prevail on a claim under the Price-Anderson Act,

 Plaintiffs must establish four elements: (1) Defendants released radiation into the environment in

 excess of federal regulatory limits; (2) Plaintiffs were exposed to this radiation; (3) Plaintiffs

 have injuries; and (4) radiation was the cause of those injuries.” McGlone I, 2020 U.S. Dist.

 LEXIS 135784, at *7-8; see also Lokos v. Detroit Edison, 67 F. Supp. 2d 740, 743 (E.D. Mich.

 1999) (explaining “two essential elements” of PAA claim “(1) [plaintiff’s] exposure exceeded

 the federal numerical dose limits; and (2) such overexposure caused her to suffer a compensable

 injury under the” PAA). Although this a putative class action, the Court looks only to the named

 Plaintiffs’ allegations to determine whether the 4thAC states a PAA claim. See Ewalt v.

 GateHouse Media Ohio Holdings II, Inc., No. 2:19-cv-4262, 2021 U.S. Dist. LEXIS 40258, at

                                                    5
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 11 of 31 PAGEID #: 2228




 *9-10 (S.D. Ohio Mar. 4, 2021) (Marbley, J.). “[T]he generalized allegations of unnamed

 plaintiffs or putative class members” are irrelevant; “a named plaintiff must have a valid cause of

 action against each defendant.” Id. (internal quotation marks omitted) (citation omitted).

        Here, no Plaintiff plausibly alleges that any Defendant exposed them or their properties to

 radiation in excess of the governing federal limit. And even if any Plaintiff had alleged such

 exposure, no Plaintiff alleges an injury compensable under the PAA. Each of these pleading

 failures is independently fatal to Plaintiffs’ PAA claims.

                        a.     Neither Plaintiffs nor their properties were exposed to
                               radiation in excess of the governing federal limit.

        This Court held that the NRC’s 0.1 rem (100 millirem) per year limit, found in 10 C.F.R.

 § 20.1301(a), sets the standard of care for Plaintiffs’ PAA claims. McGlone I, 2020 U.S. Dist.

 LEXIS 135784, at *8-9, n.2, 13. The Sixth Circuit and every other court to consider the issue

 agrees. TNS, Inc. v. NLRB, 296 F.3d 384, 398 (6th Cir. 2002) (“NRC safety regulations

 conclusively establish the duty of care owed by defendants in radiation safety personal injury

 cases governed by the . . . Price-Anderson Act.”); Good v. Fluor Daniel Corp., 222 F. Supp. 2d

 1236, 1248 (E.D. Wash 2002) (applicable NRC standard “requires licensees to conduct

 operations so that the total effective dose equivalent to individual members of the public from

 the licensed operation does not exceed 0.1 rems (1 millisievert) in a year”); Carey v. Kerr-

 McGee Chem. Corp., 60 F. Supp. 2d 800, 809 (N.D. Ill. 1999) (“the standard of care is set forth

 by the [NRC’s] Radiation Dose Limits for Individual Members of the Public applicable for the

 time of the releases in question”). The NRC standard is “based upon years of extensive scientific

 and technical investigation and . . . experience with practical problems of radiation protection.”

 In re TMI Gen. Pub. Utils. Corp., 67 F.3d 1103, 1111-15 (3d Cir. 1995). It “represent[s] a




                                                  6
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 12 of 31 PAGEID #: 2229




 consensus as to the measures generally desirable to provide appropriate degrees of safety[,]” and

 it is a “conservative standard.” Id.

          Under the NRC standard, Defendants must limit “[t]he total effective dose equivalent to

 members of public . . . , exclusive of the dose contributions from background radiation” to “0.1

 rem [or 100 mrem] in a year . . . .” 10 C.F.R. § 20.1301(a). To adequately plead a violation of

 the NRC standard and state a PAA claim against each Defendant, “each Plaintiff must establish

 that” their person or property “was exposed” to 0.1 rem (100 mrem) of radiation in a year,

 “exclusive of . . . background radiation,” as a result of each Defendants’ operations at PORTS.

 Good, 222 F. Supp. 2d at 1250 (emphasis in original). For perspective, “[a]ccording to the

 National Council on Radiation Protection and Measurements (NCRP), the average annual

 radiation dose per person in the U.S. is 620 millirem.” U.S. EPA, Radiation Sources and Doses,

 https://www.epa.gov/radiation/radiation-sources-and-doses (emphasis added); see also U.S.

 NRC, Doses in Our Daily Lives (“On average[,] Americans receive a radiation dose of about

 0.62 rem (620 millirem) each year[,]” half of which “comes from natural background

 radiation.”), https://www.nrc.gov/aboutnrc/radiation/around-us/doses-daily-lives.html.2

          Here, no Plaintiff plausibly alleges that they or their properties have received a total

 effective dose of radiation in excess of 0.1 rem (100 millirem) in a year as a result of any

 Defendants’ operations at PORTS. As in their second amended complaint, Plaintiffs rely on



 2 Although not attached to the 4thAC, the Court can consider such reports in evaluating Defendants’ motion to
 dismiss. First, the Court can consider the reports because they are publicly-available, government documents. See
 Tenn. Clean Water Network v. TVA, 206 F. Supp. 3d 1280, 1290 (M.D. Tenn. 2016). Second, the Sixth Circuit has
 “taken a liberal view of what matters fall within the pleadings” for purposes of Rule 12(b)(6), and extrinsic material
 should be considered if it “fill[s] in the contours and details of [the] complaint.” Armengau v. Cline, 7 F. App’x
 336, 344 (6th Cir. 2001). “[C]ourts consider the complaint as well as ‘documents incorporated into the complaint by
 reference . . . .’” Bowers v. Wynne, 615 F.3d 455, 470 (6th Cir. 2010) (quoting Tellabs, Inc. v. Makor Issues &
 Rights Ltd., 551 U.S. 308, 322 (2007)). Thus, where the plaintiff fails to attach a “pertinent document” to the
 complaint, as Plaintiffs have failed to do here, the “defendant may introduce the exhibit as part of his motion
 attacking the pleading.” Thomas v. Publishers Clearing House, Inc., 29 F. App’x 319, 322 (6th Cir. 2002).

                                                           7
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 13 of 31 PAGEID #: 2230




 vague, conclusory allegations like, “[u]pon information and belief, Defendants’ activities have

 caused and/or contributed to radioactive contamination offsite and onto Plaintiffs’ properties in

 levels that exceed levels allowed under federal law, and specifically the PAA.” 4thAC, Doc. 142

 ¶ 60; see also id. ¶¶ 9, 125. Plaintiffs also double down on allegations that their properties have

 been “impacted” by radioactive materials or that they are otherwise within the “zone of impact.”

 Id. ¶¶ 11-18. In its prior decision, the Court rejected these allegations as insufficient to state a

 PAA claim. McGlone I, 2020 U.S. Dist. LEXIS 135784, at *11-12; see also Adkins, 960 F.

 Supp. 2d at 773 (“Although plaintiffs allege[d] in a general sense the violation of federal safety

 standards . . . they totally fail[ed] to provide any factual allegations which would support the

 allegation of the breach of an applicable federal safety standard.”). The Court need not accept

 the allegations now.

                                1)      Plaintiffs’ hypothetical dose calculations do not save
                                        their PAA claims.

        Plaintiffs now try to support their baseless PAA allegations with hypothetical dose

 calculations. See generally Ex. 2, Doc. 142-2. These calculations purport to represent the

 radiation doses to hypothetical children (ranging from 3-months old, 1-year old, 5-years old, 10-

 years old, and 15-years old) who ingest 200 milligrams of specific soil every day for 350 days

 straight on the properties at issue and adults who ingest 100 milligrams of that soil. Id. at

 PageID # 2167 (“Table 2 shows the dose rates based on the ingestion of the 6 soil samples for

 each of the 6 ICRP age groups.”). There are several problems with Plaintiffs’ hypotheticals,

 which Defendants highlight in detail below. But ultimately, they confirm that Plaintiffs cannot

 meet the governing NRC standard, and that the Court should dismiss Plaintiffs’ PAA claims.

        For starters, Plaintiffs fail to plausibly tie their hypotheticals to reality. As the Supreme

 Court and this Court have recognized, “the task of determining plausibility is ‘context-specific

                                                    8
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 14 of 31 PAGEID #: 2231




 [and] requires the reviewing court to draw on its judicial experience and common sense.’”

 Campbell v. Miller, 835 F. Supp. 2d 458, 465 (S.D. Ohio 2011) (quoting Iqbal, 556 U.S. at 679).

 Again, to arrive at the doses alleged, Plaintiffs’ hypotheticals assume that children ingest 200

 milligrams and 100 milligrams, respectively, of soil from the same spot every day for 350 days.

 Plaintiffs, however, offer no factual allegations to make it plausible that any of them have

 ingested this much soil, let alone from a single isolated location on their properties for 350 days

 straight.3 This basic pleading failure is reason alone for the Court to dismiss Plaintiffs’ PAA

 claims.

           The exhibit that Plaintiffs attach in support of their hypothetical dose calculations is also

 facially flawed. The exhibit states that it is based on assumed soil-ingestion rates of “200

 mg/day” for children and “100 mg/day” for adults published by U.S. EPA in 2014. Ex. 2, Doc.

 142-2 at PageID # 2167. But it fails to address the EPA’s 2017 update, which significantly

 reduces the assumed ingestion rates. U.S. EPA, Update for Chapter 5 of the Exposure Factors

 Handbook: Soil and Dust Ingestion, at Table 5-1, p. 15 (September 2017) (assuming that

 children might ingest between 10 and 90 milligrams of soil in a day, and that adults might ingest

 between 10 and 50 milligrams of soil in a day), https://www.epa.gov/sites/production/files/2018-

 01/documents/efh-chapter05_2017.pdf.

           The exhibit is also internally inconsistent. First, Table 1 purports to provide

 concentrations of various radioisotopes in “soil samples collected and analyzed on the property

 of the 5 Plaintiffs.” Ex. 2, Doc. 142-2 at PageID# 2168. There are 6 samples, each of which has

 a unique identifier or “Sample Number.” Id. Table 2 purports to “show[] the dose rates based on


 3 Plaintiffs’ hypotheticals rest on limited soil samples. Ex. 2, Doc. 142-2 at PageID # 2167-68. As is apparent from
 the McGlone soil samples, the actual amount of radiation in the soil (which can come from several sources unrelated
 to Defendants, including background radiation that naturally occurs in the environment) varies per sample. Id. at
 2168.

                                                          9
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 15 of 31 PAGEID #: 2232




 the ingestion of each of the 6 soil samples for” various age groups. Id. at 2167. But many of the

 sample numbers in Table 2 do not correspond to Table 1. Id. at 2168. Thus, some doses in

 Table 2 do not appear to be based on alleged sample results shown in Table 1.4 Second, Table 1

 purports to “show[] the concentration of background for each of th[e] radioisotopes.” Id. at

 2167. Generally, background levels are “used as a baseline against which to measure changes

 that result from human activities.”

 https://www.oxfordreference.com/view/10.1093/oi/authority.20110803095439556. As such,

 they are not a factor in the NRC dose calculation. See 10 C.F.R. § 20.1301(a) (limiting radiation

 dose “exclusive of . . . background radiation”). Despite attempting to explain how they arrived at

 the other variables they used, Plaintiffs fail to provide any information on the background levels

 in Table 1.

          In any event, Plaintiffs’ hypotheticals fail to satisfy the governing NRC standard. Under

 the NRC standard, and as this Court held, Plaintiffs must plausibly allege that, over the course of

 a year, each Defendant released radiation that caused each Plaintiff or their properties to receive

 a total effective dose of 0.1 rem (100 millirem) of radiation. 10 C.F.R. § 20.1301(a)(1); see also

 McGlone I, 2020 U.S. Dist. LEXIS 135784, at *8-9, n.2, 13; Good, 222 F. Supp. 2d at 1250.

 Plaintiffs’ calculations, however, hinge on the hypothetical ingestion of soil by hypothetical

 children and adults. These hypotheticals do not reflect annual releases of radiation by any

 Defendant. Rather, the soil that the hypothetical individuals are ingesting contains radiation

 allegedly deposited on Plaintiffs’ properties from the beginning of time to present. At best,




 4 In September 2020, Plaintiffs told Chief Magistrate Judge Deavers that they would provide Defendants all sample
 data. 9/2/20 Discovery Conference Tr., Doc. 148 at 10:2-9, 11:2-24, 13:2-11. Although Plaintiffs have provided
 some limited data (much of which is qualified by information that calls into question the data’s validity and utility),
 Plaintiffs failed to provide any of the data included in Table 1 of Exhibit. Furthermore, Plaintiffs’ Table 1 fails to
 include any supporting sample results.

                                                           10
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 16 of 31 PAGEID #: 2233




 Plaintiffs allege that there is soil on their properties that, if ingested at a rate of 200 milligram per

 day for 350 days, could be “sufficient to deliver” various doses of radiation to children. See

 4thAC ¶¶ 134-66; Ex. 2, Doc. 142-2. Plaintiffs make no attempt to tie their hypothetical dose

 calculations to (1) actual conditions of exposure of their persons or properties or to (2) an annual

 release of radiation by a Defendant that exceeded the NRC standard. These failures are fatal to

 Plaintiffs’ PAA claims. See McGlone I, 2020 U.S. Dist. LEXIS 135784, at *8-15; Good, 222 F.

 Supp. 2d at 1250.

          But even ignoring these threshold problems, Plaintiffs still cannot state a PAA claim. In

 fact, Plaintiffs’ new hypothetical dose allegations confirm that they cannot meet the NRC

 standard. The only dose relevant here is “total effective dose.” 10 C.F.R. 20.1301(a)(1). And

 the only total effective radiation dose that Plaintiffs allege to be above 0.1 rem (100 millirem) is

 that to a hypothetical 3-month old on Patsy Brownfield’s property. Ex. 2, Doc. 142-2 at PageID

 # 2168. For three reasons (independent of the many problems outlined above), this hypothetical

 dose allegation does not make it plausible that any of the actual Plaintiffs received a radiation

 dose in excess of the NRC standard.

          First, the dose allegation ignores the fact that children age, and that it is unrealistic (at

 best) for a 3-month old to eat 200 milligrams of soil for 350 days straight. Second, applying the

 correct EPA soil-ingestion rate of 20 milligrams (likely rate) to 50 milligrams (highest rate) for

 this age group, the alleged effective dose of 109.9 millirem/year drops to 11 millirem/year and

 27 millirem/year, respectively.5 Third, and perhaps more fundamentally, no Plaintiff is 3-

 months old and lives on Patsy Brownfield’s property. Ms. Brownfield is an adult, 4thAC, Doc.



 5 Defendants arrived at these figures by reducing the 109.9 mrem/year figure proportionately by the appropriate soil-
 ingestion rate according to the EPA. The math is as follows: Dose = 20/200 x 109.9 (mrem/year) = 11 mrem/year;
 Dose = 50/200 x 109.9 (mrem/year) = 27 mrem/year.

                                                          11
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 17 of 31 PAGEID #: 2234




 142 ¶ 17, and Plaintiffs’ hypothetical dose calculations themselves confirm that, at most, an adult

 on the Brownfield property could have a total effective dose of 2.6 millirem/year if she ate 200

 milligrams of dirt from the same spot every day for 350 days. Ex. 2, Doc. 142-2 at PageID #

 2168. Indeed, the only Plaintiff alleged to be under 1-year old is Ursula and Jason McGlone’s

 son, T.M, but Plaintiffs’ hypothetical effective doses for a 3-month old (and a 1-year old) on

 the McGlone property are far less than the applicable 0.1 rem (100 millirem)/year standard.

 Id. Put another way, Plaintiffs’ hypothetical dose calculations confirm that there is no actual

 Plaintiff who received a dose even close to the governing NRC standard. Plaintiffs cannot

 change this basic truth with hypotheticals, see Ewalt, 2021 U.S. Dist. LEXIS 40258, at *9, and

 Plaintiffs have not stated a PAA claim.

                               2)      EPA standards do not apply in PAA cases.

        Unable to meet the governing standard, Plaintiffs ask the Court to change it. Plaintiffs

 suggest that they have stated a PAA claim based on alleged violations of an EPA standard found

 in 40 C.F.R. Part 190. See 4thAC, Doc. 142 ¶¶ 123-24. This provision requires “uranium fuel

 cycle operations” to “be conducted in such a manner as to provide reasonable assurance that”:

        The annual dose equivalent does not exceed 25 millirems to the whole body, 75
        millirems to the thyroid, and 25 millirems to any other organ of any member of the
        public as the result of exposures to planned discharges of radioactive materials,
        radon and its daughters excepted, to the general environment from uranium fuel
        cycle operations and to radiation from these operations.

 40 C.F.R. § 190.10(a). Although PORTS hasn’t enriched uranium for 20 years, Plaintiffs allege

 that Defendants are subject to this regulation because they “are all engaged in operations at

 PORTS which are part of the uranium fuel cycle and/or the nuclear fuel cycle.” 4thAC, Doc.

 142 ¶ 131. The allegation is baseless, but the Court need not resolve the issue to dismiss

 Plaintiffs’ PAA claims. The EPA standard is irrelevant to this PAA case for four reasons.



                                                 12
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 18 of 31 PAGEID #: 2235




        First, Plaintiffs have waived any argument that it applies. Arguments not raised in

 opposition to a motion to dismiss are waived. Lees v. Thermo Electron Corp., No. C2-06-984,

 2008 U.S. Dist. LEXIS 86367, at *36 (S.D. Ohio Sept. 4, 2008); Ajamu v. City of Cleveland, No.

 1:15CV1320, 2017 U.S. Dist. LEXIS 123363, at *9 (N.D. Ohio Aug. 4, 2017). In their

 opposition to Defendants’ motion to dismiss their second amended complaint, Plaintiffs raised

 three legal arguments in defense of their PAA claims: (1) that they need not plead exposure to

 radiation in excess of the NRC standard, only that such radiation was released; (2) that the NRC

 standard does not apply to DOE contractors like Defendants; and (3) that the as-low-as-

 reasonably-achievable (“ALARA”) standard in 10 C.F.R. § 20.1101 sets the standard of care.

 Opp., Doc. 98 at PageID ## 1537-1549; see also McGlone I, 2020 U.S. Dist. LEXIS 135784, at

 *8-14. Plaintiffs did not argue, as they do now, that the EPA standards in 40 C.F.R. Part 190 set

 the standard of care in a PAA case. And although Plaintiffs had the soil samples that they now

 rely upon before filing their second amended complaint, Plaintiffs did not argue that the EPA

 standards had been exceeded. In other words, Plaintiffs had the facts and law necessary to make

 their new argument about the EPA standards but failed to do so. Plaintiffs have therefore waived

 the argument.

        Second, the Court already held that the NRC standard applies. In its prior decision, the

 Court quoted the 0.1 rem/year (100 millirem/year) standard and squarely held that it applies to

 DOE contractors like Defendants. McGlone I, 2020 U.S. Dist. LEXIS 135784, at *8, n.2; id. at

 *8-15. As the Court explained, “DOE General Order 458.1 requires contractors to ‘establish and

 implement procedures and practices’ to ensure that ‘exposure of members of the public to

 ionizing radiation will . . . [n]ot cause a total effective dose (TED) exceeding 100 mrem (1mSv)

 in a year[.]’” Id. at *13 (quoting U.S. DOE Order 458.1 (February 11, 2011). Because the Court



                                                13
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 19 of 31 PAGEID #: 2236




 recognized that “[t]his is the exact standard established by § 20.1301 for [NRC] licensees[,]” it

 rejected Plaintiffs’ attempts “to hold Defendants to a more onerous standard than what § 20.1301

 requires.” Id. (emphasis added). By relying on the inapplicable EPA standard, Plaintiffs merely

 continue their failed efforts “to hold Defendants to a more onerous standard” that does not apply.

 This Court’s previous decision was correct; the Court should maintain its prior ruling that the

 NRC’s 0.1 rem (100 millirem)/year standard governs and dismiss Plaintiffs’ 4thAC.

        Third, Defendants have not identified a single case applying 40 C.F.R. Part 190 in a PAA

 case. Carey v. Kerr-McGee Chem. Corp. is the only case discussing these regulations in the

 context of PAA claims. Plaintiffs there (as here) argued that EPA regulations set the standard of

 care for PAA claims. Carey, 60 F. Supp. 2d at 807. But the court rejected their argument:

 “plaintiffs [have not] directed the court to any case holding that EPA regulations provide the

 applicable standard of care, and this court’s own research has revealed none.” Id. at 807-08. Not

 only is Carey consistent with this Court’s prior decision, it follows Sixth Circuit law that “NRC

 safety regulations,” not EPA regulations, “conclusively establish the duty of care owed by

 Defendants in” a PAA case. TNS, Inc., 296 F.3d at 398.

        Fourth, the EPA standard would lead to the same problems as the ALARA standard that

 the Court rejected in McGlone I. See McGlone I, 2020 U.S. Dist. LEXIS 135784, at *13-14.

 Much like ALARA, EPA regulations require operations to be conducted “in such a manner as to

 provide reasonable assurance” that certain thresholds are not violated. 40 C.F.R. 190.10(a)

 (emphasis added). This reasonable-care standard contrasts with 10 C.F.R. § 20.1301(a), which

 states that Defendants “shall conduct operations” so that the 0.1 rem (100 mrem)/year standard is

 not violated, 10 C.F.R. § 20.1301(a) (emphasis added), and, like ALARA, is ill-suited to serve as




                                                 14
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 20 of 31 PAGEID #: 2237




 the standard of care in a PAA case. There is no basis to apply 40 C.F.R. Part 190 in this PAA

 case.

                               3)      Publicly-available government environmental reports
                                       refute Plaintiffs’ PAA claims regardless.

         Finally, regardless of the governing standard, Plaintiffs cannot insulate their PAA claims

 from publicly-available facts that refute them. The Court can consider publicly-available

 documents in deciding Defendants’ motion to dismiss. Basset v. NCAA, 528 F.3d 426, 430 (6th

 Cir. 2008). In fact, “[i]f a document relied on in the complaint” or a publicly-available document

 “contradicts allegations in the complaint, the document, not the allegations, controls, and the

 court need not accept the allegations in the complaint as true.” Tufamerica, Inc. v. Diamond, 968

 F. Supp. 2d 588, 592 (S.D.N.Y. 2013) (citation omitted); In re Amarin Corp., PLC, 2015 U.S.

 Dist. LEXIS 84080, at *14-15 n.5 (D.N.J. June 26, 2015) (same); see also, e.g., Lilkos v. New

 York City, No. 14-cv-05288 (PKC) (LB), 2016 U.S. Dist. LEXIS 136052, at *10-11 (E.D.N.Y.

 Sept. 30, 2016) (dismissing claim under Rule 12(b)(6) where contradicted by publicly-available

 facts); Tex. Alliance for Home Care Servs. v. Sebelius, 811 F. Supp. 2d 76, 105 (D.D.C. Sept. 9,

 2011) (same)

         Plaintiffs assert, without citation, that “reports by DOE, NIOSH, and EPA demonstrate[]

 multiple instances of release of contaminants from the Portsmouth Site, including . . . radioactive

 contaminants, . . . in violation of federal statutes and/or regulations.” 4thAC, Doc. 142 ¶ 47. But

 these reports prove the opposite.

         For example, each year, DOE publishes an “Annual Site Environmental Report” or

 “ASER.” The ASERs establish that “[n]o administrative guidelines or regulatory dose limits

 were exceeded[,]” and that Plaintiffs have no PAA claims:




                                                 15
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 21 of 31 PAGEID #: 2238




               The 2019 ASER confirms that “[t]he maximum annual dose a member of the
                public could receive from radiation released by PORTS in 2019 . . . is 0.95
                mrem/year[,]”which is significantly less than the applicable 0.1 rem (100 mrem)
                annual limit. U.S. DOE, Annual Site Environmental Data 2019 at 4-1 (emphasis
                added),
                https://www.energy.gov/sites/default/files/2020/12/f82/Environmental%20Radiol
                ogical%20Program%20Information.pdf; 10 C.F.R. § 20.1301(a)(1). This figure
                includes all potential exposure pathways (air, water, soil, sediment, and biota). Id.
                “No administrative guidelines or regulatory dose limits were exceeded in 2019.”
                Id. at 4-14.

               The 2018 ASER confirms that “[t]he maximum annual dose a member of the
                public could receive from radiation released by PORTS in 2018 . . . is 0.92
                mrem/year.” U.S. DOE, Annual Site Environmental Data 2018 at 4-1 (emphasis
                added),
                https://www.energy.gov/sites/prod/files/2020/07/f77/2018%20Portsmouth%20AS
                ER-4-env-radiological-programs_0.pdf; 10 C.F.R. § 20.1301(a)(1). This figure
                includes all potential exposure pathways (air, water, soil, sediment, and biota). Id.
                “No administrative guidelines or regulatory dose limits were exceeded in 2018.”
                Id. at 4-14.

               The 2017 ASER provides that “[t]he maximum dose that a member of the public
                could receive from radiation released by PORTS in 2017 is 0.90 mrem.” U.S.
                DOE, Annual Site Environmental Data 2018 at 4-1 (emphasis added),
                https://www.energy.gov/sites/default/files/2019/10/f68/Env_Rad_Program_Info_
                2017_PORTS_ASER_1.pdf (emphasis added). This figure includes all potential
                exposure pathways (air, water, soil, sediment, and biota). Id. “No administrative
                guidelines or regulatory dose limits were exceeded in 2017.” Id. at 4-13.

               Historical ASERs show the same. See U.S. DOE, Portsmouth Annual Site
                Environmental Reports, https://www.energy.gov/pppo/downloads/portsmouth-
                annual-site-environmental-reports-0 (providing ASERS from 2010 to present,
                none of which show any exceedance of the relevant standards).

 In short, these publicly-available facts establish that Plaintiffs cannot plausibly allege that any

 Defendant violated the governing NRC dose limit (or any dose limit, for that matter), and that

 Plaintiffs have no PAA claims. The Court should dismiss Plaintiffs’ 4thAC just as it dismissed

 Plaintiffs’ previous complaint.

                                                   16
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 22 of 31 PAGEID #: 2239




                        b.      Plaintiffs fail to allege that they have suffered injuries
                                compensable under the PAA.

        Even if Plaintiffs’ exposure allegations were legally sufficient, Plaintiffs’ PAA claims

 still fail. Again, to state a PAA claim, each Plaintiff must plausibly allege that each Defendant

 caused them to be exposed to radiation in excess of the governing NRC standard and tie that

 exposure to an injury compensable under the PAA. McGlone I, 2020 U.S. Dist. LEXIS 135784,

 at *7-8; Lokos, 67 F. Supp. 2d at 743; Good, 222 F. Supp. 2d at 1250. No Plaintiff has met this

 burden.

        The PAA provides the exclusive list of compensable injuries: “bodily injury, sickness,

 disease, or death, or loss of or damage to property, or loss of use of property . . . .” 42 U.S.C. §

 2014(q). In Rainer, the Sixth Circuit held that “courts are required to look to state law” in

 determining whether there is “bodily injury” under the PAA. Ranier v. Union Carbide Corp.,

 402 F.3d 608, 618-19 (6th Cir. 2005). Emotional distress is not “bodily injury.” Snell v.

 Katafias, No. 17440, 1999 Ohio App. LEXIS 997, at *7-8 (2d Dist. Mar. 19, 1999). Nor is an

 increased risk of personal harm. Bouchard v. Am. Home Prods. Corp., 213 F. Supp. 2d 802, 807

 (N.D. Ohio 2002) (“Ohio law does not permit recovery for the ‘mere possibility’ that a plaintiff

 may develop a condition, because that would invite speculation by the jury.”). Likewise, to have

 a compensable property injury, PAA plaintiffs must allege “actual, physical damage to . . .

 property” that is substantial or “substantial interference” with the use of property. Baker v.

 Chevron U.S.A., Inc., 533 F. App’x 509, 523-24 (6th Cir. 2013).

        No Plaintiff here alleges a compensable bodily or property injury. Again, the only dose

 that Plaintiffs allege to be above the NRC’s 0.1 rem (100 millirem) standard is the total effective

 dose of a hypothetical 3-month old on Patsy Brownfield’s property. Ex. 2, Doc. 142-2 at PageID

 # 2168. No 3-month old lives there or is a Plaintiff in this case, 4thAC, Doc. 142 ¶ 17, so no


                                                  17
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 23 of 31 PAGEID #: 2240




 bodily or property injury has resulted from this hypothetical dose. Plaintiffs’ suggestion that the

 radiation levels on the Brownfield property might lead to a heightened risk of cancer, see id. ¶¶

 49-55, cannot state a PAA claim as to Patsy Brownfield or any other Plaintiff.

        Moreover, even if the Court accepts Plaintiffs’ argument that the EPA standard in 40

 C.F.R. Part 190 applies, there is still no compensable bodily or property injury tied to a radiation

 dose that exceeds that standard. All of the hypothetical dose allegations that exceed even the

 EPA standard relate to minor children. Ex. 2, Doc. 142-2 at PageID # 2168. The children allege

 no bodily injury (only an increased risk of one), and they have no cognizable property-injury

 claim because they do not own the properties at issue. Plaintiffs’ 4thAC establishes this fact

 because Plaintiffs allege that the properties are owned by Ursula and Jason McGlone, Adam and

 Brittani Rider, Joshua and Rachel Ross, Patsy Brownfield, and Mickey and Heather Tackett—

 not the minor children. 4thAC, Doc. 142 ¶¶ 11, 13, 15, 17-18.

         Parties “without legal or equitable title in a property[,]” like the minor Plaintiffs here,

 have “no interest in claims stemming from that property” and therefore lack standing. Windsor

 Realty & Mgmt. v. Ne. Ohio Reg’l Sewer Dist., 8th Dist. Cuyahoga No. 107597, 2019-Ohio-

 3096, ¶ 14; see also, e.g., Myers v. Vill. of Alger, 102 F. App’x 931, 933 (6th Cir. 2004) (finding

 a husband lacked standing to sue because the couple’s property was titled in the wife’s name

 only); Adams v. Pitorak & Coenen Invests., Ltd., 11th Dist. Geauga No. 2011-G-3019, 2012-

 Ohio-3015, ¶ 42 (appellee lacked standing to bring a cause of action against appellant for loss of

 enjoyment of land, trespass, and nuisance about property that appellee did not own); Lame v.

 E.G. Sys. Inc., 8th Dist. Cuyahoga No. 101566, 2015-Ohio-686, ¶ 22 (appellant lacked standing

 to bring a tort cause of action against appellee about property that appellant did not own).




                                                  18
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 24 of 31 PAGEID #: 2241




        Ultimately, even if Plaintiffs could allege that any Defendant violated the governing

 federal dose limit—which they cannot—no Plaintiff has alleged a compensable injury under the

 PAA, which failure to so allege is independently fatal to Plaintiffs’ PAA claims.

                2.      Plaintiffs’ PAA claims are facially time barred as to several
                        Defendants.

        Plaintiffs’ PAA claims are also facially time barred as to several Defendants. As the

 Sixth Circuit has held, the court can dismiss a claim on statute-of-limitations grounds when, as

 here, “it is apparent from the face of the complaint that the time limit for bringing the claim has

 passed.” Hoover v. Langston Equip. Assoc., Inc., 958 F.2d 742, 744 (6th Cir. 1992). The PAA

 does not provide a statute of limitations for public liability actions arising out a “nuclear

 incident,” so “the limitations period and accrual and tolling rules must be borrowed from the

 State law.” Day v. NLO, Inc., 3 F.3d 153, 154 n.1 (6th Cir. 1993).

        Under Ohio law, personal-injury claims are subject to a two-year statute of limitations,

 R.C. 2305.10(A), while property-damage claims—such as those that the Plaintiffs allege here—

 are governed by a four-year statute of limitations. R.C. 2305.09. R.C. 2305.09 says that

 property-damage claims “shall be brought within four years after the cause thereof accrued.”

 The question of when a cause of action accrues, for purposes of property-damage claims under

 Ohio law, turns on whether the trespass or nuisance is “continuing” or “permanent.” Continuing

 trespass or private nuisance “arises when the [defendant’s] tortious conduct is ongoing,

 perpetually generating new violations.” Kramer v. Angel’s Path, LLC, 174 Ohio App. 3d 359,

 2007-Ohio-7099, 882 N.E.2d 46 (6th Dist.) (internal citations and quotation marks omitted).

 When a defendant’s tortious act “constitutes a continuing course of conduct,” the statute of

 limitations period is tolled. Sexton v. City of Mason, 117 Ohio St. 3d 275, 282, 2008-Ohio-858,

 883 N.E.2d 1013. “Conversely, a permanent [trespass or private] nuisance occurs when the


                                                   19
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 25 of 31 PAGEID #: 2242




 [defendant’s] tortious act has been completed, but the plaintiff continues to experience injury in

 the absence of any further activity by the defendant.” Kramer, 882 N.E.2d at 52 (internal

 citation omitted).

        Based on the plain language of the 4thAC, Plaintiffs’ claims against several

 Defendants—specifically, Bechtel Jacobs, UDS, and LATA/Parallax—are barred by R.C.

 2305.09. First, Plaintiffs cannot assert continuing trespass against these Defendants. Under

 relevant Ohio law, a “defendant’s ongoing conduct or retention of control is the key to

 distinguishing a continuing trespass from a permanent trespass.” Sexton, 117 Ohio St. 3d at 282.

 If there is no “continuing or ongoing allegedly tortious activity attributable to the defendant,”

 any alleged trespass must be considered a permanent trespass. Id.; see also Allen v. Andersen

 Windows, Inc., 913 F. Supp. 2d 490, 508 (S.D. Ohio 2012) (“[I]t is the tortious act itself that

 must be continuing, not the injury or harm caused by past conduct” (citing Sexton, 117 Ohio St.

 3d at 281 (emphasis in original)).

        Plaintiffs allege that Bechtel Jacobs, UDS, and LATA/Parallax have been absent from the

 PORTS for at least 11 years. See 4thAC, Doc. 142 ¶¶ 35-36 (alleging that UDS’s involvement in

 DUF6 conversion occurred from 2002 to 2010); id. ¶ 43 (alleging that “[b]etween 1997 and

 2005, Bechtel Jacobs Company, LLC . . . was responsible for environmental remediation at the

 Portsmouth Site”); id. ¶ 44 (alleging that “[b]etween 2005 and 2010, LATA/Parallax Portsmouth,

 LLC . . . was responsible for environmental remediation at the Portsmouth Site”). So any

 property damage claims against these Defendants are not “continuing” claims and thus are

 subject to the four-year statute of limitations. As a result, Plaintiffs had to file any claims against

 Bechtel Jacobs by 2009 and against UDS and LATA/Parallax by 2014. Plaintiffs, however, did




                                                   20
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 26 of 31 PAGEID #: 2243




 not sue until 2019, rendering their claims against these Defendants untimely under R.C.

 2305.09.6

                            a.        Plaintiffs have alleged no facts to justify tolling the statute of
                                      limitations.

          Plaintiffs offer no basis to toll the statute of limitations. First, although claims for

 property damages are subject to the discovery rule in Ohio, see Sexton, 117 Ohio St. 3d 275, ¶

 53, it is Plaintiffs’ burden to plead the discovery rule. LRL Properties v. Portage Metro Housing

 Auth., 55 F3d. 1097, 1106 n. 6 (6th Cir. 1995); Reid v. Banker, 499 F. App’x 520, 526 (6th Cir.

 2021) (“[W]hen the court can ascertain from the complaint that the period for bringing the claim

 has expired, a plaintiff must affirmatively plead an exception to the limitations statute”).

 Plaintiffs, however, offer no allegations to support application of the discovery rule. Nor can

 they.

          Under Ohio law, “constructive knowledge of facts, rather than actual knowledge of their

 legal significance, is enough to start the statute of limitations running under the discovery rule.”

 Flowers v. Walker, 63 Ohio St. 3d 546, 549, 589 N.E. 2d 1284, 1287 (1992). The constructive

 knowledge that triggers the running of the statute of limitations can stem from publicly-available

 documents. See, e.g., Helton v. Fifth Third Bank, 1st Dist. Hamilton No. C-180284, 2019-Ohio-

 5208 (SEC filings and proxy statements triggered the discovery rule for purposes of statute of

 limitations on trust beneficiaries’ breach of fiduciary duty claim).

          Here, a variety of publicly-available materials have put Plaintiffs on notice:



 6 Plaintiffs’ property-damage claims against the remaining Defendants (Fluor-BWXT Portsmouth, LLC, Centrus
 Energy Corp., Mid-American Conversion Systems, United States Enrichment Corporation, and BWXT Conversion
 Services) are also limited to a four-year period. The continuing trespass doctrine may extend the statute of
 limitations, but it does not extend the period for which damages can be recovered. Wojcik v. Pratt, 9th Dist. Summit
 No. 24583, 2009-Ohio-5147, ¶ 25. Plaintiffs’ potential recovery is automatically limited to “the four-year period
 prior to the filing of the complaint.” Id. (citation omitted). Consequently, all defendants are entitled to a decision by
 this Court limiting any claims for property damages to a period of 2015 forward.

                                                           21
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 27 of 31 PAGEID #: 2244




               Environmental monitoring data (including the ASERs) are produced as required
                by law and shared with the public

               Alleged contamination from PORTS has been the subject of several cases in this
                Court, see Boggs v. Divested Atomic Corporation, Doc. 83-2; United States ex rel.
                Walburn v. Lockheed Martin Corp., 312 F. Supp. 2d 936 (S.D. Ohio 2004)
                (dismissing a False Claims Act action), aff’d Walburn v. Lockheed Martin Corp.,
                531 F.3d 966 (6th Cir. 2005); Walburn v. Lockheed Martin Corp., No. 2:96-CV-
                722, 2010 U.S. LEXIS 8109 (S.D. Ohio Jan. 13, 2010); Walburn v. Lockheed
                Martin Util. Servs., No. 2:09-CV-288, 2010 U.S. Dist. LEXIS 31148 (S.D. Ohio
                Mar. 30, 2010) (dismissing personal injury claims arising from alleged exposure
                to dangerous gases), aff’d Walburn v. Lockheed Martin Util. Servs., 443 Fed.
                Appx. 43 (6th Cir. 2011);

 In fact, Plaintiffs themselves acknowledge that government environmental reports put them on

 notice of the alleged contaminants underlying their lawsuit. See 4thAC, ¶ 47; see also Elmer v.

 S.H. Bell Co., 127 F. Supp. 3d 812, 823 (N.D. Ohio 2015) (holding that government

 environmental reports triggered statute of limitations for claims about contaminants related to

 reports).

         In short, Plaintiffs have been on continuous notice of the circumstances that underpin

 their allegations in this case. Because the Plaintiffs have known (or should have known) of the

 basis of their claims, the four-year statute of limitations in R.C. 2305.09 that governs their

 property claims is not tolled by the discovery rule. All of Plaintiffs’ claims against Defendants

 Bechtel Jacobs, UDS, and LATA/Parallax must therefore be dismissed.

                        b.      No other exception to the statute of limitations applies.

         No other exception to the statute of limitations applies. When the claims are facially

 time-barred—as they are here against Bechtel Jacobs, UDS, and LATA/Parallax—the “burden

 shifts to the plaintiff to establish an exception to the statute of limitations.” Campbell v. Grand

 Trunk W. R.R. Co., 238 F.3d 772, 775 (6th Cir. 2001). Plaintiffs have failed to plead any viable

 exception.

                                                  22
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 28 of 31 PAGEID #: 2245




        Under Ohio law, equitable estoppel “may be used to prevent the inequitable use of the

 statute of limitations” if a plaintiff establishes four necessary elements. JRC Holding, Inc. v.

 Samsel Servs. Co., 166 Ohio App. 3d 328, 335-36, 2006-Ohio-2148, 850 N.E.2d 773 (11th Dist.)

 (citations omitted). To establish equitable estoppel, a plaintiff must show (1) a factual

 misrepresentation, (2) that is misleading, (3) that induced actual reliance, which was reasonable

 and in good faith, and (4) which caused detriment to the relying party. Helman v. EPL Prolong,

 Inc., 139 Ohio App. 3d 231, 246, 2000-Ohio-2593, 743 N.E.2d 484 (7th Dist.) (citation omitted).

 Indeed, to toll the statute of limitations, Ohio courts require “‘an affirmative statement that the

 statutory period to bring an action was larger than it was’ or ‘promises to make a better

 settlement of the claim if plaintiff did not bring the threatened suit.’” Id. (quoting Cerney v.

 Norfolk & W. Ry. Co., 104 Ohio App. 3d 482, 488, 662 N.E.2d 827 (8th Dist. 1995)).

        Plaintiffs’ 4thAC lacks any allegations that could support equitable estoppel. Plaintiffs

 identify no factual misrepresentations, misleading or otherwise, by Bechtel Jacobs, UDS, or

 LATA/Parallax. Plaintiffs point to no actual reliance on any misrepresentations because those

 misrepresentations do not exist. And Plaintiffs include no allegations that Bechtel Jacobs, UDS,

 or LATA/Parallax made “affirmative statements that the statutory period to bring an action was

 larger than it was” or that those Defendants made “promises to make a better settlement of the

 claim if the plaintiff did not bring the threatened suit.” Helman, 139 Ohio App. 3d at 246. Thus,

 equitable estoppel cannot apply to save Plaintiffs’ PAA claims against Bechtel Jacobs, UDS, or

 LATA/Parallax.

        Plaintiffs have also failed to provide a basis to toll the statute of limitations for fraudulent

 concealment. Federal Rule of Civil Procedure 9(b) requires Plaintiffs to plead this exception

 with specificity and set forth the “who, what, when, where, and how” of any alleged



                                                  23
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 29 of 31 PAGEID #: 2246




 misrepresentation or omission. See Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d

 239, 256 (6th Cir. 2012). To plead fraudulent concealment, Plaintiffs must also plausibly allege

 (1) wrongful concealment of the defendants’ actions, (2) failure to discover operative facts that

 are the basis of the plaintiffs’ cause of action within the limitations period, and (3) plaintiffs’ due

 diligence. Evans v. Pearson Enters., Inc., 434 F.3d 839, 850 (6th Cir. 2006). But Plaintiffs

 identify no specifics and only generally allege that “Defendants made misrepresentations.” See

 4thAC, Doc. 142 ¶ 91. This vague allegation cannot plead fraudulent concealment or toll the

 statute of limitations. Thornton v. Miles, 65 F. App’x 997, 998 (6th Cir. 2003) (rejecting

 “conclusory allegations that some defendants acted fraudulent” as basis to toll statute of

 limitations and affirming dismissal); Stinnett v. United States, 891 F. Supp. 2d 858, 869 (M.D.

 Tenn. 2012) (holding that the plaintiff is “under an obligation to plead the essential details

 supporting his fraudulent concealment claim in more than conclusory terms” and dismissing

 claim on statute of limitations grounds when the complaint establish that the claim was time

 barred and the plaintiff failed to allege facts to establish a basis for tolling the statute based on

 the fraudulent concealment exception).

         In short, because Plaintiffs’ claims against Bechtel Jacobs, UDS, and LATA/Parallax are

 facially barred by the statute of limitations, and because there is no basis to toll the statute of

 limitations, those claims must be dismissed.

         B.      The Court should dismiss Plaintiffs’ state-law claims in part.

                 1.      The minors have no viable state-law claims.

         The Court should also dismiss Plaintiffs’ state-law claims in part. To begin with,

 Plaintiffs who are minors have no viable state-law claims. Trespass and nuisance claims “exist[]

 to remedy an injury to someone’s property.” Gevelaar v. Millennium Inorganic Chems., 11th

 Dist. Ashtabula No. 2012-A-0013, 2013-Ohio-435, ¶ 31; see also McGlone I, 2020 U.S. Dist.

                                                   24
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 30 of 31 PAGEID #: 2247




 LEXIS 135784, at *41 (“entry upon land in the possession of another” to be “essential

 element[]” of trespass claim (internal quotation marks omitted) (citation omitted)). A plaintiff

 thus “cannot pursue a nuisance [or trespass] action to recover for alleged damage to property he

 does not own or rent.” Gevelaar, 2013-Ohio-435, ¶ 31; Adams, 2012-Ohio-3015, ¶ 42. Here,

 the minor Plaintiffs own none of the properties at issue. See 4thAC ¶¶ 11, 13, 15, 17-18. And

 because they do not own the properties at issue, the minors have no trespass or nuisance claims.

        The minors’ negligence, gross negligence, and strict liability claims fare no better.

 Damages are an “essential element” of Plaintiffs’ claims for negligence, gross negligence, and

 strict liability. Clay v. Sotheby’s Chi., Inc., 257 F. Supp. 2d 973, 982 (S.D. Ohio 2003);

 McGlone I, 2020 U.S. Dist. LEXIS 135784, at *45-46 (stating elements of negligence and strict

 liability claim). Again, an increased risk of personal harm is not a cognizable injury under Ohio

 law. Bouchard, 213 F. Supp. 2d at 807 (N.D. Ohio 2002). And the minors lack standing to sue

 for any alleged property injuries under negligence or strict liability theories, as they own none of

 the properties at issue. Lame, 2015-Ohio-686, ¶ 22. The Court should dismiss the state-law

 claims asserted by Plaintiffs who are minors.

                2.      Plaintiffs’ state-law claims are facially time barred as to certain
                        Defendants.

        Finally, Plaintiffs’ state-law claims against Bechtel Jacobs, UDS, and LATA/Parallax are

 untimely for the same reasons as their PAA claims. As explained above, Ohio law imposes a

 four-year statute of limitations period for property-damage claims like Plaintiffs’ state-law

 claims. See R.C. 2309.05. Plaintiffs affirmatively allege that Bechtel Jacobs, UDS, and

 LATA/Parallax have been absent from PORTS since at least 2011. 4thAC ¶¶ 35-36, 43-44.

 There is no continuing trespass, which makes Plaintiffs’ claims against these Defendants

 untimely. See supra § III.A.2. Plaintiffs also fail to plead any basis—whether it be the

                                                  25
Case: 2:19-cv-02196-ALM-EPD Doc #: 150 Filed: 05/24/21 Page: 31 of 31 PAGEID #: 2248




 discovery rule, equitable estoppel, or fraudulent concealment—to toll the governing four-year

 statute of limitations. See supra § III.A.2.a.-b.

 IV.    Conclusion

        For these reasons, the Court should dismiss Plaintiffs’ 4thAC for failure to state a claim.


                                                Respectfully submitted,

                                                /s/ Richard D. Schuster
                                                Richard D. Schuster (0022813)
                                                        Trial Attorney
                                                Vorys, Sater, Seymour and Pease, LLP
                                                52 East Gay Street
                                                Columbus, Ohio 43215
                                                (614) 464-5475 (phone)
                                                (614) 464-5475 (fax)
                                                rdschuster@vorys.com

                                                Jacob D. Mahle (0080797)
                                                Jessica K. Baverman (0083951)
                                                Wesley R. Abrams (0095746)
                                                Vorys, Sater, Seymour and Pease, LLP
                                                301 East Fourth Street
                                                Suite 3500, Great American Tower
                                                Cincinnati, OH 45202
                                                (513) 723-8589 (phone)
                                                (513) 852-7844 (fax)
                                                jdmahle@vorys.com
                                                jkbaverman@vorys.com
                                                wrabrams@vorys.com

                                                Counsel for Defendants




                                                     26
